Citation Nr: 0210347	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  98-19 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

Entitlement to service connection for right ankle disability.

(The issues of entitlement to service connection for insomnia 
and entitlement to increased ratings for postoperative 
residuals of right shoulder injury, compression fracture of 
the lumbar spine, right ulnar neuritis and left ulnar 
neuritis will be the subjects of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from March 1992 to April 1992 
and from January 1993 to August 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  

The Board notes that although the issues of entitlement to 
service connection for disabilities of the left thumb and 
left shoulder were initially included in the veteran's 
appeal, they were resolved by a July 1999 rating decision 
granting service connection for these disabilities.

The Board is undertaking additional development on the issues 
of entitlement to service connection for insomnia as well as 
entitlement to increased ratings for right and left ulnar 
neuritis, right shoulder disability and lumbar spine 
disability pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2).  When the additional development is completed, 
the Board will provide notice as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving the notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the issue decided herein have been 
obtained.

2. The veteran currently has no current disability of the 
right ankle due to a disease or injury.

CONCLUSION OF LAW

Right ankle disability is not due to a disease or injury 
incurred in or aggravated by active duty.  38 U.S.C.A. § 1131 
(West Supp. 2002); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO.  
The record reflects that the veteran has been informed of the 
evidence and information necessary to substantiate the claim, 
that all available records pertinent to the claim decided 
herein have been obtained and that the veteran has been 
afforded appropriate VA examinations.  Neither the veteran 
nor his representative has identified any outstanding 
evidence or information that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.

In sum, the facts pertinent to the claim decided herein have 
been properly developed and no further action is required to 
comply with the VCAA or the implementing regulations.

II.  Factual Background

The veteran's service medical records show that he was 
treated in December 1996 after he reportedly twisted his 
ankle.  A grade II ankle sprain was assessed.  X-rays 
revealed no evidence of fracture or joint dislocation.  The 
surrounding soft tissues were unremarkable.

On VA examination in April 1998, plantar flexion of the 
veteran's ankle was to 45 degrees.  Pronation was performed 
to 20 degrees and supination was to 30 degrees.  There was no 
evidence of tenderness or swelling in either ankle.  Stress 
testing revealed no evidence of laxity of the medial or 
lateral supporting ligaments.  No diagnosis was made with 
regard to the veteran's claimed right ankle disability.

In a September 1998 statement, the veteran reported that he 
experienced ankle sprains at the slightest twist, to include 
stepping on a small rock or uneven sidewalk.  He identified 
no treatment for his right ankle.

In an April 1999 statement, Donald J. Nenno II, M.D. noted 
that the veteran had sprained his right ankle on multiple 
occasions and had been treated with an ace bandage and ice.  
On examination, the veteran's gait was normal and he had full 
range of motion of both ankles with some lateral laxity in 
the left ankle.  Dr. Nenno made no diagnosis with regard to 
the veteran's right ankle.

VA outpatient treatment records for the period from April 
1998 to February 2002 are negative for any diagnosis, 
complaint or abnormal finding pertaining to the veteran's 
right ankle.

III.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

On review of the evidence of record, the Board concludes that 
service connection for right ankle disability is not 
warranted.  There is no demonstration of a current disability 
of the right ankle.  Neither VA nor private medical records 
have revealed a diagnosis of a current right ankle 
disability.  In fact, the medical evidence of record 
pertaining to the veteran's right ankle reflects normal 
findings.

The veteran has stated that he experiences right ankle 
sprains due to the slightest twist of the ankle.  However, 
while he is competent to attest to matters susceptible to lay 
observation, he is not qualified to render a medical 
diagnosis or an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the veteran's claim must fail because the 
preponderance of the evidence establishes that he has no 
current disability of the right ankle. 


ORDER

Entitlement to service connection for right ankle disability 
is denied.




		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

